COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       John Daniel Brooks v. The State of Texas

Appellate case number:     01-15-00062-CR

Trial court case number: 330063

Trial court:               263rd District Court of Harris County

        On October 13, 2015, this Court issued an order, abating the appeal and directing the trial
court to determine whether the trial court’s certification of the right to appeal was correct. On
November 18, 2015, a supplemental clerk’s record was filed, containing another trial court
certification indicating that appellant, John Daniel Brooks, has the right to appeal. The trial court
also found appellant was indigent and appointed Cheri Duncan as counsel.
          We reinstate the appeal and place it back on the active docket. Appellant’s brief is due
30 days from the date of this order. The State’s brief will be due 30 days after appellant’s brief
is filed.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: November 24, 2015